UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1620


In Re:   ALBERT NEWTON COOMBS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:99-cr-00069-NCT-5)


Submitted:   January 22, 2010               Decided:   March 4, 2010


Before KING, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Albert Newton Coombs, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Albert Newton Coombs petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

motion for a reduction of sentence under 18 U.S.C. § 3582(c)(2)

(2006).          He   seeks     an       order    from       this   court      directing      the

district court to act.

                Mandamus      is     a    drastic       remedy      to    be   used    only    in

extraordinary circumstances.                  Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509, 516-17 (4th Cir. 2003).                     “Courts are extremely reluctant to

grant a writ of mandamus.”                  In re Beard, 811 F.2d 818, 827 (4th

Cir. 1987).           To obtain mandamus relief, a petitioner must show

that:

       (1) he has a clear and indisputable right to the
       relief sought; (2) the responding party has a clear
       duty to do the specific act requested; (3) the act
       requested is an official act or duty; (4) there are no
       other adequate means to attain the relief he desires;
       and (5) the issuance of the writ will effect right and
       justice in the circumstances.

In   re    Braxton,      258    F.3d       250,       261    (4th   Cir.    2001)     (internal

quotation marks omitted).

                We have considered Coombs’ petition and find that he

does      not    meet   the        exacting       requirements           necessary    for     the

issuance of a writ of mandamus.                             The District Court for the

Middle          District       of        North        Carolina       has       developed      an

administrative          procedure           governing           consideration         of      all

                                                  2
§ 3582(c)(2) motions filed in the district.                   These motions have

been sorted and prioritized according to the potential release

date should the relief sought be granted.                  As Coombs’ potential

release date has been calculated by the district court to be

October    2016,   Coombs    is    not   prejudiced      by     the    delay     in   the

disposition of his motion.

            Accordingly,      we   deny       Coombs’    petition       for    writ    of

mandamus, without prejudice to the filing of another mandamus

petition    should     the    consideration         of     his        motion     extend

materially beyond six months following issuance of this opinion.

We   dispense   with   oral    argument        because    the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                          3